Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

Restriction/ Election Response
The claims 8-13 belongs to another invention which is different from the claims 1-7. The claims 1-7 were selected for examination and the claims 8-13 were cancelled by the applicant.
	This office action for US Patent application 16/642414 is responsive to communications filed on July 6th, 2021. Currently, claims 1-7 are pending are presented for examination while claims 8-13 were cancelled.

Claim Objections
Claim 1 is/are objected to because the term “upper tile structure” is not clear. The applicant is recommended to describe better.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 6-7 is/are rejected under 35 U.S.C §102 (a)(1) as being anticipated by Wu et al. (US 20140301464 A1).

Regarding claim 1, Wu et al. (US 20140301464 A1) meets the claim limitations, as follows: 
A method for constructing a tile structure, wherein a current picture includes at least two or more tiles, the at least two or more tiles are splitted by a column splitting or a row splitting [i.e. a frame is splitted into a number of tiles by rows and columns; paragraph. 0073, Fig. 7a], wherein the at least two or more of the splitted tiles merqe to form upper tile structure [i.e. two or more tiles are merged together to create tile sets; Fig. 7b-7g].

Regarding claim 2, Wu et al. (US 20140301464 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Wu et al. (US 20140301464 A1) discloses the claim limitations as follows:
The method wherein the merqinq of the at least two or more tiles is determined based on tile merqe flaq [i.e. the merging is determined based on the tile merge information; Fig. 7b-7g].

Regarding claim 6, Wu et al. (US 20140301464 A1) discloses the following claim limitations as set forth in claim 2.

Furthermore, Wu et al. (US 20140301464 A1) discloses the claim limitations as follows:
The method of claim 2, wherein the upper tile structure includes non-square or square [i.e. Fig. 7b-7g]. 

Regarding claim 7, Wu et al. (US 20140301464 A1) discloses the following claim limitations as set forth in claim 2.

Furthermore, Wu et al. (US 20140301464 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the column splitting or the row splitting is determined at least one of tile number information, a tile size information, a split direction information, a split region number information, a tile merge flag, a tile merge number information, a tile index information, a tile position information, a tile width size information, and a tile height size information [paragraph. 0073, Fig. 7a]

Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487